El Juez Asociado Señor De Jesús
emitió la opinión dél tribunal.
Se trata en este caso de una acción de desahucio en pre-cario. Alega la demandante que es dueña de cierta finca rústica que describe, radicada en Caguas, que los demandados la ocupan contra su voluntad sin pagar canon o merced al-*962gima, y termina la demanda con súplica de qne se decrete el desahucio, con imposición de costas a los demandados.
En su contestación niegan los demandados el alegado tí-tulo de la demandante y exponen en contrario que los deman-dados de apellido Sierra son los dueños de la finca en con-troversia, motivo por el cual no pagan ni lian pagado canon o merced alguna a la demandante ni a ninguna otra persona. Como “Materia Nueva de Defensa” alegan:
“1. Que allá para el mes de junio del año 1921 Salvador Vieta, redactó y escribió de su propio puño y letra un pagaré a su favor, por la cantidad de $634.51 que vencía el 30 de junio de 1922 para que el demandado Raimundo Sierra se lo firmara, como se le firmó, pero no ante notario;
“2. Que en el mes de noviembre de 1921 falleció la esposa del demandado Raimundo .Sierra, doña Venaneia Arroyo, quedando a su muerte herederos legítimos;
“3. Que Salvador Vieta, poco tiempo después, le informó al de-mandado Raimundo Sierra que sería conveniente que él se dejara demandar y embargar la finca que se descrbe e'n la demanda, por el mismo Sr. Vieta, con el fin de evitarle gastos de declaratoria de herederos, avalúo, división y adjudicación de participaciones heredi-tarias, todo lo cual le costaría de quinientos a seiscientos dólares;
“4. Que Raimundo Sierra le explicó esta situación a sus hijos, los herederos, y todos convinieron en que se hiciera lo que el Sr. Vieta aconsejaba, pues que él era hombre bueno en la familia.
“5. Que de acuerdo con lo antes expresado, en jubo 28 de 1922, Salvador Vieta radicó demanda en cobro de dinero contra Raimundo Sierra v otros, en esta Honorable Corte de Distrito, dejándose los de-mandados anotar sentencia en rebeldía así como que se adjudicara la finca en pública subasta al Sr. Vieta, por estar de acuerdo con él;
“6. Que la mencionada finca de veinte cuerdas de terreno le costó a Raimundo Sierra alrededor de cuatro mil dólares, y se la dejó re-matar del Sr. Vieta por la cantidad de trescientos dólares, pero con-tinuando Sierra con toda su familia, que son los demás demandados, viviendo, poseyendo y gozando la finca, libremente, sin la oposición de Vieta, ni de nadie, ni pagándole cánones a nadie, ni inquietados por nadie;
“7. Que Raimundo Sierra ha pagado con creces a Salvador Vieta la obligación que él le suscribió por la cantidad de $634.51, y actual-mente no le debe nada al Sr. Vieta;
*963“8. Que además de que la demanda en cobro de dinero fué un convenio simulado entre' Vieta y Sierra, aun suponiendo que no lo hubiera sido, el embargo, ejecución y venta en pública subasta de las mencionadas veinte cuerdas, fué nulo, de acuerdo con la ley vi-gente en Puerto Rico ;
“9. Que Salvador Vieta, mientras le prestaba dine'ro a Raimundo Sierra, lo refaccionaba y lo ayudaba a obtener refacción para sem-brar en su finca distintos cultivos, sedujo a Alejandrina Sierra, una de las demandadas e hija de Raimundo Sierra, teniendo en ella un hijo que hoy tiene ocho años de e’dad, continuando Raimundo, Ale-jandrina y su hijo viviendo en la finca de aquél, protegidos, con cierta ayuda, por el Sr. Vieta, y reconociendo Vieta en toda oportunidad que la descrita finca de veinte cuerdas de terreno en donde vivía su concubina, el padre de ésta y su propio hijo, Tito René Vieta y Sierra, era de la única y exclusiva propiedad de Raimundo Sierra;
“10. Que hace tres o cuatro meses Salvador Vieta, por encono contra la demandada Alejandrina Sierra, su concfibina hasta entonces, a espalda y sin el conocimiento de Raimundo Sierra, simuló una venta de la mencionada finca de veinte cuerdas a favor de Cruz Fontánez Lorenzano, que actualmente es concubina de Salvador Vie’ta, deman-dante en este caso de desahuc:o;
“11. Que dicha escritura de venta del Vieta a la Fontánez fué otorgada el m’smo día en que se le notificaba a aquél una demanda sobre alimentos para su hijo Tito René, a quien tenía y tiene abando-nado, y todo como resultado de una conspiración entre Cruz Fontánez Lorenzano, demandante, y Salvador Vieta, contra la demandada Ale-jandrina Sierra y su hijo menor de edad Tito René Vieta y Sierra.”
Algún tiempo después y previo permiso de la corte (T. de E. 158), los demandados enmendaron su contestación, ale-gando que sobre la mencionada finca los demandados Rai-mundo, Alejandrina y Alipio Sierra tenían constituido su bogar seguro (homestead). (T. de A. pág. 19.) ■
Después de una extensa prueba de una y otra parte, la corte inferior, sin emitir opinión expresiva de sus conclusiones de becbo y de derecho, desestimó la demanda a virtud de una sentencia que literalmente copiada dice así:
“Examinada minuciosamente toda la evidencia documental y de-talladamente considerada la testifical presentada por ambas partes, apareciendo de la misma el planteamiento fundamental de una cues-*964tión de título sobre la finca objeto de la acción, y por no ser éste el procedimiento adecuado para ventilarla, se declara sin lugar la de-manda en este caso, imponiéndose al demandante el pago de las cos-tas judiciales, gastos y desembolsos en que hayan tenido que incurrir los demandados para defenderse en este caso, incluyendo una suma de $100.00 que se estima razonable para los honorarios de su abo-.gado.”
Los cuatro errores señalados por la demandante como base de este recurso serán considerados conjuntamente en el curso de esta opinión. La demandante deriva su título de Salvador Vieta y los demandados impugnan tanto el título de la de-mandante como el de su causante Vieta.
Según resulta ele la prueba de la demandante, Vieta adquirió la finca por adjudicación que se le hiciera en ejecución de la sentencia que obtuvo contra los anteriores dueños de la finca Raimundo Sierra y sus hijos, y después de algún tiempo Vieta la vendió a la demandante por el precio de 11,355.
Según la prueba de los demandados, Raimundo Sierra, que no sabe leer, por consejo de Vieta firmó un pagaré por $634.51 a la orden de Vieta y más tarde, siguiendo también los conse-jos de éste, se dejó dictar sentencia en rebeldía en el pleito que en la Corte de Distrito de Humacao siguió Vieta contra Sierra en cobro del aludido pagaré. La sentencia fue firme y el 22 de noviembre de 1922 y por escritura de venta judicial núm. 114 otorgada ante el notario Rafael López Anton-giorgi, se adjudicó la finca al demandante Vieta. No obs-tante la sentencia por éste obtenida y la escritura de venta judicial a su favor, continuaron Sierra y su familia ocupando la finca en las mismas condiciones en que la tenían antes del pleito. Así las cosas, Vieta tuvo relaciones ilícitas con Alejandrina Sierra, hija de Raimundo, y como fruto de esas relaciones nació el niño Tito René Sierra, quien en la fecha del juicio de este caso contaba siete años de edad. Después de algún tiempo se rompieron las relaciones entre Vieta y Alejandrina, viviendo aquél maritalmente con la ahora de-*965mandante, de quien tuvo nn hijo natural. La demandante, que al venir a vivir con Yieta sólo tenía un capital según ella, de $200 ó $600, a pesar de que sostenía a su madre y a un hermano, constante y rápidamente ve crecer su capital, hasta que el día del juicio de desahucio era dueña, según ella, de varias casas y tenía una renta mensual de $80 a $90 que. le permitía prestarle cantidades de dinero a Yieta después de haber cesado sus relaciones con éste, quien seguía viviendo solo en los bajos de la misma casa en que vivía la deman-dante con su madre.
Así las cosas, Alejandrina, a quien Yieta dejó de pasar alimentos para su hijo, los solicitó por la vía judicial, y precisamente el mismo día que le notificaban la demanda de alimentos, Yieta otorgó a favor de la aquí demandante escri-tura de venta de la finca donde vivían Alejandrina con su hijo, su padre y su hermano, otorgándose dicha escritura con fecha 8 de septiembre de 1937 ante el notario Antonio L. López.
Quince años pasaron desde que se otorgó a favor de Yieta la escritura de venta judicial el 22 de noviembre de 1922 hasta el 8 de septiembre en que Yieta traspasó su título a la demandante, y durante todo ese tiempo y hasta la fecha, los demandados han venido ocupando la finca tranquila y pa-cíficamente hasta que se radicó la demanda de este caso el 5 de octubre de 1937.
Declaró el demandado Raimundo Sierra que él arrendó una parte de la finca a Vieta para sembrar cañas y como con-dición de dicho contrato Yieta pagaba.las contribuciones im-puestas al inmueble.
Algún tiempo después de sometido el caso pero antes de .que se dictara sentencia, los demandados tuvieron conoci-miento de que la demandante había devuelto el título de la finca a Yieta, y previa notificación y audiencia de las partes, presentaron los demandados en evidencia la escritura de res-cisión, número 129, otorgada el 20 de diciembre de 1938 por *966la demandante Cruz Fontánez a favor de Salvador Yieta ante el notario Francisco González Fagundo.
En el caso de Colón v. Colón, 51 D.P.R. 97, 103, citado por la apelante, se dijo por este tribunal:
“La teoría de todos esos casos es que el demandante en un pleito de desaliucio que presenta un título válido basta que el mismo se in-valida, tiene derecho a la inmediata posesión en tanto en cuanto se determina judicialmente en cualquier otro recurso, la cuestión relativa a la validez de su título. La doctrina de tales casos es inaplicable, cuando la parte demandada, en un pleito de desahucio, se encuentra en posesión a título de dueña, alega hechos suficientes para demostrar la nulidad absoluta del título del demandante y aduce suficiente prueba para indicar que su defensa no es un pretexto. Véanse Sucrs. de Huertas González v. Rosario, 50 D.P.R. 360, y Martínez v. Figueroa, 50 D.P.R. 951.”
En el presente caso la posesión de los demandados Sierra ininterrumpida y pacíficamente por más de quince años, es decir, desde el otorgamiento de la escritura de venta judicial basta que se estableció la demanda de este caso, indica que la defensa alegada por los demandados no es un pretexto para entorpecer la acción de la demandante. Es verdad que Yieta tiene un título de venta judicial, pero la prueba de los de-mandados tiende a demostrar que el pagaré fue suscrito sin causa y por consejo de Yieta y que la sentencia en rebeldía era el resultado de un entendido entre el entonces deman-dante y los demandados, lo que unido a la posesión en que permanecieron por espacio de quince años después de la venta judicial, demuestra que las pretensiones de los demandados no están tan carentes de fundamento que no puedan cons-tituir un conflicto de título que deba resolverse en un juicio ordinario. Véase a contrario sensu el caso de J. González & Co., S. en C., v. Aponte, y Falcón, interventor, (ante, pág. 826). No se diga que el permanecer los demandados en posesión después de la venta judicial se debió al nacimiento del niño Tito René Yieta, pues a la fecha del juicio en el año 1938, dicho niño sólo contaba la edad de siete años, de modo que durante los ocho años anteriores al nacimiento del *967niño no pudo éste influir para que Yieta permitiese a los de-mandados continuar ocupando la finca por él adquirida en la venta judicial.
No erró, a nuestro juicio, la corte a quo al admitir en evidencia los autos del pleito civil número 8499 de dicha corte, como consecuencia del cual se otorgó la escritura de venta judicial de la finca a favor de Yieta, pues tal prueba era relevante a la defensa interpuesta por los demandados; pero asumiendo sin aceptarlo que no lo fuera, el error, al admitirlos, de haberse cometido, no perjudicó a la demandante.
Hemos leído cuidadosamente la transcripción de evidencia en su totalidad y no encontramos motivos para concluir que el juez actuó movido por pasión, prejuicio o parcialidad. Dos veces tuvo que llamar la atención de Yieta a la forma despectiva que usaba al referirse a Alejandrina y a Raimundo Sierra, pero al así actuar el juez no hizo otra cosa que cum-plir con el deber de brindar protección a las personas que ya como partes o como testigos comparecen en corte.
Dictada sentencia a favor de los demandados, por minis-terio de la ley venía la corte obligada a imponer las costas a la demandante, no encontrando nosotros que abusara de su discreción al concederle honorarios de abogado en la cantidad de $100, dado lo laborioso del pleito.

Por lo expuesto, procede- desestimar el recurso y confir-mar la sentencia apelada.